23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John R. GONDA, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services;Department of Health and Human Services,Defendants-Appellees.
No. 94-1037.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-91-2085-HAR)
John R. Gonda, pro se.
Juliet Ann Eurich, Richard Douglas Bennett, Office of the United States Attorney, Baltimore, MD, for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his second motion for relief under Fed.R.Civ.P. 60(b).  Our review of the record and the district court's opinion discloses that this appeal is without merit.   United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982) (relief not authorized under Rule 60(b) for mere reconsideration of legal issues).  Accordingly, we affirm on the reasoning of the district court.  Gonda v. Shalala, No. CA-91-2085-HAR (D. Md. Nov. 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED